Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to response to claims filed on 10/08/2021.
Claims 1-16 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021 and is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kunihiro et al. (US 20140255630 A1).
Regarding Claim 1, Kunihiro discloses A coated paperboard container (Figs. 1 and 10..See also [0054] and [0062]), comprising: a coated paperboard bottom (6a) having a caliper thickness t. (Fig. 1), the coated paperboard bottom (6a) comprising a paperboard substrate (6) and a first barrier coating layer on a first outermost surface of the paperboard substrate ([0062]), the coated paperboard bottom (6a) having a peripheral skirt portion (Fig. 10) formed about a periphery of a bottom wall portion (Fig. 10), wherein a radius (Ra) defining between the peripheral skirt portion and the bottom wall portion is greater than 3t ([0060]): and 
a coated paperboard sidewall (Y, Fig. 10) sealed to the first barrier coating layer of the peripheral skirt portion ([0054]).
Regarding Claim 7, wherein the radius defining between the peripheral skirt portion and the bottom wall portion is greater than 4t [0060].
Regarding Claim 8, wherein the radius defining between the peripheral skirt portion and the bottom wall portion is greater than 5t [0060].
Regarding Claim 9, wherein the radius defining between the peripheral skirt portion and the bottom wall portion is greater than 6t [0070].
Regarding Claim 10, wherein the radius defining between the peripheral skirt portion and the bottom wall portion is greater than 7t [0070].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-3, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kunihiro et al. (US 20140255630 A1), in view of Cassoni et al. (US 20130092312 A1).
Regarding Claim 2, Kunihiro discloses essentially all elements of the claimed invention according to claim 1, but doesn’t expressly disclose a second barrier coating layer on a second surface of the paperboard substrate.
Attention is brought to the teachings of Cassoni. Cassoni discloses a second barrier coating layer (52) on a second surface of the paperboard substrate ([0027] lines 8-20) (Fig. 2).
it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to have modified the paperboard of Kunihiro to have incorporated the teachings of Cassoni such that a second barrier coating layer on a second surface of the paperboard substrate. Doing so adds thickness to the blank which ensure for a lighter weight but increases stability and structural integrity of the blank while ensuring design flexibility
Regarding Claim 3, wherein the coated paperboard sidewall is sealed to the second barrier coating layer of the peripheral skirt portion. (Fig. 10 of Kunihiro and/or Fig. 2 of Cassoni).
Regarding Claim 5, Kunihiro discloses essentially all elements of the claimed invention according to claim 1, but doesn’t expressly disclose wherein the first barrier coating layer comprises at least one of styrene-acrylate, styrene-butadiene rubber, ethylene acrylic acid, polyvinyl acetate, polyvinyl acrylic, and polyester dispersion [0028].
Cassoni discloses that it is old and well known to provide a first barrier coating layer comprises at least one of styrene-acrylate, styrene-butadiene rubber, ethylene acrylic acid, polyvinyl acetate, polyvinyl acrylic, and polyester dispersion [0028].
it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to have modified the paperboard of Kunihiro to have incorporated the teachings of Cassoni such that a first barrier coating layer comprises at least one of styrene-acrylate, styrene-butadiene rubber, ethylene acrylic acid, polyvinyl acetate, polyvinyl acrylic, and polyester dispersion. Doing so provides a material that is heat-sealable and thermal conductive [0028].
Regarding Claim 11, Kunihiro teaches A cup bottom forming apparatus, comprising: a punching assembly (3) for shaping a coated paperboard bottom blank to form a peripheral skirt portion about a periphery of a bottom wall portion of the coated paperboard bottom blank [0054] and [0062]): 
Kunihiro is silent regarding a heater positioned to heat the coated paperboard bottom blank prior to and/or during the formation of the peripheral skirt portion (Fig. 10).
Cassoni teaches a heater (226) positioned to heat the coated paperboard bottom blank prior to and/or during the formation of the peripheral skirt portion (See at least [0016], [0028], [0027] [0045] and [0050]).
it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to have modified the apparatus of Kunihiro to have incorporated the teachings of Cassoni such that a heater is provided to heat the coated paperboard bottom blank. Doing so provides a means to ensure the blank is effectively dried during the forming process.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kunihiro et al. (US 20140255630 A1), in view of Fike et al. (US 20120312869 A1).
Regarding Claim 4, Kunihiro discloses essentially all elements of the claimed invention according to claim 1, but doesn’t expressly disclose wherein the paperboard substrate comprises solid bleached sulfate.
Attention is brought to the teachings of Fike. Fike discloses paperboard substrate comprises solid bleached sulfate ([0036] lines 1-3).
it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to have modified the paperboard of Kunihiro to have incorporated the teachings of Fike such that paperboard substrate comprises solid bleached sulfate. Doing so provides a substrate that is recyclable, and additionally SBS are economically viable.

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kunihiro et al. (US 20140255630 A1), in view of Backfolk et al. (US 20190352854 A1).
Regarding Claim 6, Kunihiro discloses essentially all elements of the claimed invention according to claim 1, but doesn’t expressly disclose wherein the first barrier coating layer comprises styrene-acrylate.
Attention is brought to the teachings of Backfolk. Backfolk discloses a first barrier coating layer comprises styrene-acrylate ([0026] and [0043]).
it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to have modified the paperboard of Kunihiro to have incorporated the teachings of Backfolk such that paperboard substrate comprises solid bleached sulfate. Doing so provides improved carbon footprint [0043].

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kunihiro et al. (US 20140255630 A1), in view of Cassoni et al. (US 20130092312 A1), as applied to claim 12 above, and in further view of Asayama et al. (US 20020012759 A1).
Regarding Claim 12, Kunihiro as modified discloses essentially all elements of the claimed invention according to claim 11, but doesn’t expressly disclose wherein the heater comprises a non-contact heater positioned to heat the coated paperboard prior to the punching of the coated paperboard bottom blank.
Attention is brought to the teachings of Asayama. Asayama discloses a non-contact heater (Infrared heating) positioned to heat the coated paperboard prior to the punching of the coated paperboard bottom blank ([0138] “The whole mold may be previously heated”).
it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to have modified the paperboard of Kunihiro as modified to have incorporated the teachings of Asayama such that a non-contact heater positioned to heat the coated paperboard prior to the punching of the coated paperboard bottom blank. Doing provides a more efficient heating process.
Regarding Claim 13, wherein the heater comprises a contact heater positioned to heat a die contacting the coated paperboard within the punching assembly ([0138] Asayama).
Regarding Claim 14, further comprising a cutting assembly for cutting the coated paperboard bottom blank from a web of coated paperboard ([0058] of Kunihiro).
Regarding Claim 15, wherein the heater comprises a non-contact heater positioned to heat the coated paperboard prior to the cutting of the coated paperboard bottom blank ([0138] Asayama).
Regarding Claim 16, wherein the heater comprises a contact heater positioned to heat a die contacting the coated paperboard within the cutting assembly ([0138] of Asayama).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731

/ANDREW M TECCO/Primary Examiner, Art Unit 3731